 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDRobertson Glass and Glazing Contractor,Inc.andDel-bert K. Sylvester.Case 28-CA-2145February 22, 1972DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn October 15, 1971, Trial Examiner Herman Marxissued the attached Decision in this proceeding. There-after,Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Robertson Glass and Glazing Contractor,Inc., Phoenix, Arizona, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN MARX, Trial Examiner: The material issues inthis proceeding are whether Robertson Glass and GlazingContractor, Inc. (herein the Company or Respondent), laidoff, and has refused to reinstate, seven employees because oftheir union or other protected concerted activities, thus vi-olating Section 8(a)(1) and (3) of the National Labor Rela-tions Act' (herein the Act), and whether, in violation of saidSection 8(a)(1), it interrogated employees concerning theirunion activities, threatened them with discharge and otherreprisals because of such activities, and warned employees torefrain fromengagingin them.'The Respondent has filed an answer which,inter alia,admits that the named employees were laid off but denies thecommissionof the unfair labor practices imputed to it.Pursuant to notice duly served by the General Counsel ofthe National Labor Relations Board (herein the Board) onthe Charging Party, Delbert K. Sylvester, and the Respond-ent, a hearing on the issues has been held before me, as dulydesignated Trial Examiner. The Board's General Counsel29 U S C 158(a)(1) and (3)The complaint was issued on October 12, 1970, and is based on a chargefiled on July 27, 1970 Copies of the complaint and the charge have beenduly served upon the Respondent The case was heard at Phoenix, Arizona,on April 20, 21, and 22, 1971 Briefs were filed on July 12, 1971and the Respondent appeared through respectivecounsel andwere afforded a full opportunity to adduce evidence,examineand cross-examine witnesses, submitoral argument,and filebriefs. The Charging Party did notenter an appearance as aparty but testified.Upon the entire record, from my observation of the de-meanor of the witnesses, and having read and considered therespective briefs of the General Counsel and Respondent, Imakethe following findings of fact:INATURE OF THE COMPANY'S BUSINESS;JURISDICTION OF THE BOARDThe Company is an Arizona corporation, maintains itsprincipal office and place of business in Phoenix, Arizona,where it is engaged in business as a "glazing contractor" inthe building, and construction industry, and is and has beenat all material times an employer within the meaning of Sec-tion 2(2) of the Act.During the calendar year 1969, in the course and conductof its business operations, the Company performed servicesvalued in excess of $50,000 for Superlite Builders Supply, Inc.(hereinSuperlite),an enterprise engaged in Phoenix,Arizona, in the manufacture and wholesale sale of buildingproducts.That enterprise annually purshases goods andmaterials valued in excess of $50,000 directly from supplierslocated in States other than Arizona. By reason of the servicesrendered to Superlite, the Company is, and has been at allmaterial times, engaged in interstate commerce, and opera-tions affecting such commerce, within the meaning of Section2(6) and (7) of the Act. Accordingly, the Board has jurisdic-tion over the subject matter of this proceeding.IITHE LABOR ORGANIZATION INVOLVEDGlaziers and Glassworkers Union,AFL-CIO,Local No.1610 (herein the Union),is, and has been at all material times,a labor organization within the meaning of section2(5) of theAct.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Prefatory StatementThe Company'sbusinessconsists almost entirely of theinstallationof windows and doors in residences, and substan-tially all of its work is performed under contract for Superlite.The Company's labor force normally includes window anddoorinstallers, "service men" who make repairs such as re-placing broken glass, and truck loaders. The force worksunder the supervision of Orville Brown, who has the title of"Superintendent" and is subject, in turn, to supervision by theCompany's president, Brodye J. Robertson, Sr., who man-agesand directs its operations. Both Brown and Robertsonare, have been at all times material here, supervisors withinthe meaningof Section 2(11) of the Act.The record does not, however, establish such a supervisorystatus for Robertson's son, Brodye, Jr (also called "Skip"and occasionally so designated here) His duties consist, inthe main,of work as an apprentice in the installation opera-tions, office work, requisitioning windows and doors fromSuperlite for filling itsinstallationorders, and the preparationof a daily work schedule which is posted on the Company'spremisesand sets forth information as to the location of jobsto be performed on the following day, thematerials andtrucks to be used for the given job, and the name of theindividual assigned to perform it.3 According to both Skip'According to the younger Robertson,sometimes the names listed arefictitious because theidentity ofthe installer who is to be assigned to the(Cont)195 NLRB No. 93 ROBERTSONGLASS AND GLAZING CONTRACTORand Brown, it is the latter who determines the assignments,and there is no evidence to the contrary. Skip was designateda vice president of the Company about a month before thelayoffs involved here, but the designation appears to be onlynominal, and there is no indication that any other employeewas aware of it at any material time.The Company's place of business, including an office andtruck loading yard, is located on premises owned by Superlitewhich maintains a warehouse adjacent to the Company'sfacilities. Each business day, about noon, Superlite delivers tothe Company invoices or work orders for installation jobs tobe performed on the following day. An employee of the Com-pany (Skip Robertson in the period material here) thengroups them by location routes and prepares the daily instal-lationwork schedule previously mentioned. The windowsand doors required for the work are then requisitioned fromthe Superlite warehouse, and later that day one or moreloadingemployees, who report for work between about 3:30p.m. and 7 p in. and continue into the night as required, loadthe trucks on the basis of the schedule, which at one point oranother during the course of the day is posted on the Com-pany's premises.The Union is, and has been at all material times, the collec-tive-bargianing representative of the Company's employees,and the labor organization and the Company have been par-ties to two successive collective-bargaining agreements, thefirst of which went into effect in 1965 and expired on May 31,1970. The second became effective June 1, 1970, and has beenin effect since then. The first provided for step increases forthe classification of "journeyman glazier", terminating in anhourly rate of $5 19, but made no reference to a separateclassification or scale for residential window and door install-ers. The second contract provides for a first step hourly rateof $5.49 for journeymen, but like its predecessor it makes noreference to a separate classification or rate for residentialwindow and doorinstallers.Some 4 or 5 years ago, during the term of the first contract,the elder Robertson and a representative of the Union enteredinto an arrangement providing for the payment to installersof a lower hourly rate than the scale for journeymen glaziersset forth in the contract. As of the date of termination of thatagreement, of some 13 employees engaged in window anddoor installation work, all but 3 were employed at varyingrates lower than the contract scale for journeymen. Two ofthe three exceptions, Odie and Arthur Skaggs, were classifiedas journeymen, but the third, Delbert K. Sylvester, was notthus classified although paid at the same rate as the twojourneymen For some 5 weeks after the new contract wentinto effect, installers continued to work at the rates previouslyapplicable to them, and, during that period, the Company,contrary to its previous practice, omitted entries from stubsof their weekly paychecks showing their respective hourlyrates and the amounts deducted for withheld taxes and unioncheckoff and health and welfare payments.'given route is not yet known'According to the elder Robertson's wife, Katherine, who works in theCompany's office and prepares the payroll, she discontinued the stub entriesbecause she did not know what wage rates and deductions were required bythe new contract, but the employees were paid after June 1, 1970, on thebasis of the rates previously applicable to them, and the same deductionscontinued to be made Thus no reason appears why the entries could not bemade after that date, as they had previously In any case, the reason for theomissionisbeside the point of the General Counsel's claim that seveninstallation employees were discriminatorily laid off because they turned tothe Union for assistance with their grievances, including a complaint regard-ing the omission to make the entries497On July 15, 1970,5sevenof the Company's employees, H.Allen Scrignuoli,Daniel H. Eastham, Robert D. Arthur,Arlis M. Guinn, Van B. Brewer, Howard Harper and DelbertK. Sylvester, all employed as installers (although Scrignuoliand Eastham are listed in the Company's records as appren-tices),went to the Union's headquarters in Phoenix and, withSylvester acting as spokesman for the group, submitted griev-ances to two business representatives of the Union, Melton F.Baker andHarry Green, to the effect that they were notreceiving the scale for journeymen prescribed by the newcontract; that they were no longer receiving paycheck stubsreflecting their pay rates and deductions; that the Companyhad failed to pay time and one-half for time worked over 8hours a day; and that some of its employees were not mem-bers of the Union. The Union's representatives told the sevenemployees to return on the following Friday, July 17, with thepaychecks they were scheduled to receive that day The sevendid so in circumstances to be described laterB.The Alleged Interrogation,Threats, and WarningsOn the day following the submission of the grievances,Baker and Green visited a construction project where theCompany had work to perform, spoke to some of its install-ers, including Harper and Brewer, telling them that theyintended to discuss the discontinuance of the check stub en-tries with Robertson later in the day, and ascertained that thecompany had no nonunion help at the project at the time.'There is no dispute that Superintendent Brown talked toHarper at the project later that day, but there is conflict asto what was said. Harper testified that Brown asked himwhether the Union's representatives had been there, whetherhe had spoken to them, and whether they had asked himwhether he was receiving "scale" (the journeyman's rate).According to Harper, he replied that the representatives hadbeen there but had not asked him about his scale, and thathe had not talked to them very long.Brown's version is that he asked Harper "if there wasanything new", and the latter replied that Baker and Greenhad been at the projectsite; andthat he asked Harper "ifthere was a problem or anything wrong", and Harper repliedthat he had not spoken to Baker and Green.Brown's account would lead one to believe that it wasHarper who first referred to the visit of Baker and Green, butthe plausibility of Harper's claim that it was Brown whobroached the subject, and then made the inquiries imputed tohim, is enhanced by clear indications that the managementwas opposed to the application of the new contractual jour-neymen's rate to the installers who were not classified asjourneymen, and sensitive to group activity by them.' Thissensitivity appears in the evidence of a telephone call the elderRobertson made to Brewer at the Union's office on theevening of July 17, while the seven installers were there inconformity with the suggestion by the Union's agents 2 daysearlier.The content of the conversation is disputed, Brewerclaiming that Robertson asked him to identify the installerswho were there while Robertson claims that he asked Brewer"what was going on", but the important point at this junctureis that either version evidences a dispostion by Robertson topry into dealings between the installers and their union repre-Unless otherwise indicated all dates mentioned below occurred in 1970Baker talked to the elder Robertson later that day, but the content ofthe conversation does not appear'For example, the elder Robertson testified that he told Harpei on July24 that the latter had been hired for window and door installation work, andthat "I am not goingto pay those seven men [a reference to the seven whohad complained to the Union ]unqualified men the scale to do it" 498DECISIONSOF NATIONALLABOR RELATIONS BOARDsentatives.It is thus wholly plausible that Robertson's super-visory subordinate,Brown,would interrogate Harper in thevein the latter describes.In contrast,Brown's testimony reflects substantial im-plausbilities.He testified that he was unaware until the hear-ing ("meeting,"as he terms it) in this proceeding that theinstallers had complained to the Union about the failure tomake paycheck stub entries.But in circumstances that willpresently appear, Skip Robertson quotes Brewer as tellinghim on July 16 that Baker and Green had been looking into"some complaints[from employees]about receipts of pay-checks that had not been given to them for a long period,"and according to the elder Robertson his son reported Brew-er's remarks to him,and this led him to telephone Brewer attheUnion'sheadquarters on July 17. Against that back-ground,it seems unlikely that Brown,the second in com-mand of the force of some 13 installers,would be unawareuntil the hearing,held some 9 months after the complaints tothe Union,that about half of the force had complained to theorganization about the repeated check stub omissions. Andthe implausibility of Brown's claim is heightenedby the factthat on the evening ofJuly 17,following the senior Robert-son's telephone conversation with Brewer(and one withBaker on that occasion,to be described later),the elder Rob-ertson told Brown,by telephone, that the seven installers hadvisited the Union's headquarters.In that regard,I find itdifficult to believe a claim by Brown that Robertson told him"no more"than"just that they [the employees]had gone" (tothe Union).In addition,the record suggests a probability that Bakerwas in touch with Brown about the installers'complaints onJuly 15 or 16.Neither Baker nor Brown describes such acontact,but the elder Robertson testified that he is"almostsure"that he first learned that the installers had complainedto the Union from Brown;that"I believe it was Mr. Bakercalled Orville Brown and said I had some unhappy people";that the call was madepriorto July 17;and that"I believeBaker called Brown-I'm not sure of this-and told him thatthe men was[sic] going to have to show this cards[sic] orshow their stubs or something at the[union] hall on Fridaynight".Perhaps Robertson is mistaken,but what he says ofitself warrants at least a substantial doubt of the credibilityof Brown's claim that he was unaware prior to the eveningof July 17 that the installers had complained to the Union,and that he knew nothing of the complaint about the checkstub entries until the hearing in this case.The weight of the evidence,in sum, supports Harper, andI credit his account of his conversation with Brown.'Brewer,too, describes a conversation with Brown on July16 at the project site after the departure of the Union's agents,also testifying to a discussion later that day, after work, withSkip Robertson,while the latter was giving him a lift home.Regarding the first conversation,Brewer testified that thesuperintendent approached him at the project and asked himwhat Baker and Green wanted;that he replied that they"wanted us to go to the union hall on Friday with our checksand what stubs we had";that Brown then asked him if heknew who had been to the Union;and that he replied in theHarper and Brown are in substantial accord that the latter asked Harperon July 17 at the Company's place of business "what was going on" Harperprefaces his reference to the inquiry with testimony that Brown"knew thatsomebody had made a phone call to the union", but is is not clear whetherthis purports to quote Brown In any case,Isee no need to determinewhether the inquiry was aimed at eliciting information about union activi-ties, since such a determination would neither add to nor detract from theremedy to be recommended belownegative.Then,according to Brewer,Brown"advised [him]not to go to the union."With respectto the episode with the younger Robertson,Brewer testified that Skip offered him a lift home and en routeasked himwhether heknew that Baker and Green had calledat the project;that he replied in the affirmative and said thatthe Union's agents "want us to bring our checks in after wereceivedthem Friday";that Skip said that"other companieswere,in effect,cheating [not elaborated] and ... trying to geteven with Robertson Glass"; and that Skip "advised [him]not to go down there to the meeting[with the Union's agentson Friday], thatsome people had tried things before and theyare no longer employed."Brown deniesthat he hadany conversation with Brewer onJuly 16,but there is no dispute that Brewer had a discussionwith the younger Robertson on that date on the way to Brew-er's home.Stating that Brewer had requested the lift anddenying that he asked Brewer whether Baker and Green hadcome to thejob siteor advised Brewer not to go to the Union,Skip gave a substantially more extensive and detailed accountof theconversation than Brewer.Some highlights will sufficefor consideration of the credibilityissues presented.Skip testifiedthat it was Brewer who raised the subject ofthe visitof the Union's agents, asking him if he had anyknowledgethat theyhad come to the jobsite and had askedquestions of someof the employees.According to Skip, hereplied in the negative and asked Brewer to whom Baker andGreen hadspoken,whether theyhad talked to Brewer, andwhat theywanted;and Brewer replied that he was not atliberty to say whether the Union's agents had spoken to him,or toname any othersto whom theyhad talked, but that theyhad cometo the projectsite "to see about complaints aboutreceiptsof paychecksthat had not been given to them [em-ployees]for a long period and also they[employees] weren'treceivingthe correctpay scales." There followeda discussion,accordingto Skip'saccount,during which Brewer askedwhether the Company "would [not] go out of business," inthe eventabout six of its employees were discharged, quit,refused to work,or slowed down,and Skip replied to theeffect that the Companywould continue with replacements.Then, Skip testified,Brewer said that the employees wantedthe journeymanglazier's scale and "were going to go to theunion to get it,"and Skip asked if Brewer intended to do that,and whether he sought the scale, to which Brewer replied inthe affirmative.Accordingto Skip,Brewer told him that theCompany would"find out"on the comingFriday what theinstallers intendedto doregarding their wage complaint.The implausibilitiesin Brown's testimony and other rea-sons setout abovefor crediting Harper make for acceptanceof Brewer's claim of interrogation by Brown.Moreover, thereare substantial blemishes in Skip Robertson's testimony on anumber of material issues, and at times he appeared to me tobe recklesswith the truth.Indeed,this attitude was mani-fested in connectionwith thevery conversation he had withBrewer,as the following excerptfrom theyoungerRobert-son's cross-examination attests:Q. (By Mr. Ziprin) Now you stated youhad aconver-sation withMr. Van Brewer-on what date?A I said I mighthave had a conversation.Q. You are notcertain?A. NoThe fact is that, far from beinguncertainabout thematter onhis directexamination,Skip had given a detailed and lengthyversionof his conversationwith Brewer.Nevertheless, I am persuaded that Skip's account is closerto the factsthan Brewer's. It is not that Brewer appeared tome to be a dishonest witness.On the contrary,he seemed tome tobe a sincere one who stroveto give his best recollection, ROBERTSONGLASS AND GLAZING CONTRACTOR499but one whose power to recall and articulate his recollectionof a long and detailed conversation-especially a substantialperiod after the event-would be relatively modest. Skip, onthe other hand,impressed me as having substantially betterpowers of recall and articulation, and these capacities arereflected,inmy judgment,in his account,in which he por-trays himself as interrogating Brewer at much greater lengththan the single question-whether Brewer knew that Bakerand Green had been to the job site-that Brewer attributesto Skip. From Brewer's account, it would appear that Skip,having received an affirmative reply to that query, made noinquiry about the activities or business of the Union's agentsat the project, but, upon my observation of Skip, in the lightof the train of events that followed the submission of griev-ancesby theseven installersto the Union on July 15 I thinkit unlikely that Skip's interrogation and the rest of the conver-sation about union matters,during a ride of some 20 miles,were as limited as Brewer's account would lead me to believe.It is of some significance,on that score,that under cross-examination,Brewer testified that he"may have said, `WellSkip, what if everybody quits? How are you going to maintainyour business?' or something to that effect." This concessionis noteworthy, for Brewer in effect imputes to young Robert-son a threat that those attending the Union meeting on thefollowing day would be discharged ("some people had triedthings before and they are no longer employed"), while, con-versely, Skip denies advising Brewer not to attend the meet-ing, and the thrust of Skip's version of what was said on thequestion of termination of employees is that Brewer raised thesubject with an inquiry as to the impact on the Company'sbusiness if a number of employees quit, were discharged, orslowed down, and that Skip replied that the Company wouldreplace them.Brewer's admission,it seems to me, contributessupport to an important aspect of Skip's version-that deal-ing with the termination of employees.There is no reason, however, to doubt the credibility of oneaspect of Brewer's testimony, and that is that he told Skip,in substance, that Baker and Green had requested Brewer andother installers to bring in their paychecks after receivingthem (in other words, after work) on the following day, Fri-day. The elder Robertson claims that his son told him of theconversation, and that this led him to call Brewer at theUnion's headquarters after work on Friday; and it is thusfairly inferable that the senior Robertson knew that Brewerand other installers were at the Union's headquarters becauseBrewer had indicated to Skip that they would be there onFriday evening, and Skip had relayed the information to hisfather.Summarizingthematerial results I reach regarding theconversation, although Skip's version appears to me to beexaggerated and embroidered at points (as where he imputesa threat to Brewer to "cause you all sorts of trouble"-behavior not in harmony with Brewer's apparently mild per-sonality and mode of expression), I accept Skip's claim to theeffect that Brewer opened the subject of the visit of Baker andGreen by asking Skip whether he knew about the matter; Icredit Skip's version of his interrogation of Brewer; I find thatwhat Skip said regarding the termination of employees camein response to an inquiry by Brewer as to the impact on theCompany's business if a number of employees ceased work asa group and amounted, in substance, to a position that theCompany would continue to operate with replacements; Icredit Brewer's testimony to the effect that he told Skip thatBaker and Green had requested Brewer and other installersto bring in their paychecks on the following day, Friday; andI hold that in view of the indications that Brewer's recollec-tionof the episodeis substantiallyshort,his claimto the effectthat Skip advised him not to attend the union meeting doesnot qualitatively outweight Skip's denial in the premises.As forBrewer's claimed conversation with Brown, thetotal truth, I am convinced, does not rest with either side, asis so often the case with disputed credibility issues. There ismuch that is amiss with Brown's testimony on a number ofmaterial issues. Some of the shortcomings have already beenmentioned, and others will appear later. In the light of these,and of my impression of Brewer's sincerity,nothwithstandingflaws in his testimony, I do not accept Brown's claim that hehad no conversation with Brewer on the day in question.On the other hand, there is a substantial blemish in Brew-er's relevant testimony.Having testified on his direct exami-nation that Brown "advised" him not to go to the Union onFriday, Brewer added to this under cross-examination, stat-ing that Brown "just advised me not to go down there [theUnion], that it might cost me my job". (This similarly differsfrom a pretrial affidavit Brewer gave the General Counsel.)And this claim is additionally flawed by testimony by Brewerthat what Brown said was to the "effect" of the terms Breweruses to quote the claimed advice. If Brown did interrogatehim as to the business of Baker and Green at the project and,following Brewer's reply that they "wanted us to go to theunion hall on Friday with our checks", inquired as to theidentity of employees who had been to the Union, it may bethat the advice not to attend the meeting and the predictionof possible job loss that Brewer attributes to Brown are mean-ings or an"effect"that Brewer is reading into Brown's ques-tions. The possibility of such a gloss, and the disparity be-tween Brewer's initial version of alleged advice and theaccount he gave later, preclude a finding that Brown gavesuch advice or said that Brewer might lose his job.That does not, however, warrant disregard of Brewer'stestimony concerning interrogation. The questioning he de-scribes is much of a piece with the interrogation Harperattributes to Brown,and much the same considerations-notably the elder Robertson's telephone call to Brewer duringthe union meeting on July 17, as to which findings will bemade later-lead me to conclude that the management wasmuch concerned with the business of the Union's agents atthe project and with the identity of employees who had beento the Union. In short, I credit Brewer's testimony regardingthe interrogation and his reply to Brown's query as to thebusiness of Baker and Green at the jobsite.The seven installers who had complained to the Unionreceived their paychecks about the end of the workday onFriday, July 17. The checks of four (Guinn, Sylvester, Ar-thur, and Harper) for the relevant pay period (the workweekending July 14) reflected an increase to the current journey-man glazier's hourly scale of $5.49.' None was informed priorto departure from the premises that afternoon of any impend-ing layoff or told not to report on the next regular workday,Monday, July 20. Following receipt of their checks, the sevenproceeded to the Union's office with them, arriving thereabout 5 p.m., and met with Baker and Green.There was a discussion of the grievances at the meeting,and while it was in progress the elder Robertson called theUnion's office, asked for Brewer, and then spoke in turn toBrewer and Baker. Here, too, as in so much else in this case,there is conflict over what was said.According to Brewer, when he took the phone, Robertsonsaid that he was going to read off a list of names and wantedBrewer "to say yes or no whether they were there," and'Resp Exh 28b However, for the following workweek (in which thelayoffs occurred) Harper and Guinn were paid at their respective rates,$4 50 and $4 00, in effect prior to the week ending July 14 See Resp Exh28c 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrewer replied that he"couldn't do that," whereupon Rob-ertson asked to speak to Baker.There is no dispute that Brewer turned the phone over toBaker,whose version of what followed is brief.According tohim, Robertson asked him for the names of the employeespresent,and he furnished them.One of the employees, Ar-thur,gave testimony to the effect that while Baker was on thephone,he turned to the employees and told them that Robert-son had asked for the names of the employees present, where-upon Sylvester, their spokesman,told Baker to supply them,and Baker did so.Robertson's version of his conversation with Brewer is thathe "asked[Brewer] what was going on",and that Brewerreplied that he "didn't have to say",and would put Baker onthe telephone"to talk for them[the employees]."Describingwhat followed with Baker,Robertson testified:I asked Pete [Baker]what was the problem and they [sic]said they[the employees]wanted their back pay thatthey had coming to June 1st,the difference in the scale,and that they had decided to give me until the nextWednesday to get that up, and I said, "They who", andhe [Baker]said-"who's there",and he called out thenames of who was there,and when [sic]he told me thatthey had asked him to talk for them,and I told him totalk for me and that there wasn't any work for them, notto come in until Wednesday morning.Baker,called as a rebuttal witness, denied that Robertsontold him that the employees were not to report until Wednes-day.Actually,the gap between the versions is not materiallygreat,for especially in the light of the layoffs that followed onthe next regular workday, the most important feature of thetelephone espisode is that Robertson,as his own version es-tablishes, asked Baker,at least,for the namesof the com-plaining employees,and received them from Baker. But, inaddition,I am convinced that the testimony of Brewer andBaker is substantially closer to the facts than Robertson's,noting in connection with Brewer's capacity for recall that hisconversation with the elder Robertson,unlike that with Skip,was brief,and that Brewer's recollection of his conversationwith the senior Robertson appeared to me to be clear.I find Robertson's version unconvincing for a number ofreasons.To begin with,his professed excuse for callingBrewer is thin.He claims that he did so because his son hadrelated his conversation with Brewer the day before, and he"didn't know whether the union was the ones that was havingthe men down there,or whether the men were going therethemselves";or, in other words,that the purpose of his callto Brewer was to find out if the installers had gone to theUnion of their own volition or on the organization's initiativeBut, according to Skip,Brewer had told him that the Unionhad received"complaints"about the paychecks and the scalepaid the installers; and that the latter wished to be paid thejourneyman's scale,"are going to go to the union to get it,"and "will go to the highest man we can in the union."More-over, Brewer had told Skip that Baker and Green had re-quested the employees to bring their paychecks to the Union'soffice on Friday. With these considerations in mind, it doesnot seem plausible that the elder Robertson would callBrewer at the Union'sheadquartersmerely to ascertainwhether the men had gone to the Union on their own initia-tiveAnd one would think, too, that if the purpose of Robert-son's call was really to ascertain the Union's role in the affair,rather than to learn from Brewer in covert fashion (by thedevice of naming employees to Brewer and having him reply"yes or no" as to the presence of the persons named),Robert-son would have asked in the first instance to talk to a repre-sentative of the Union, such as Baker, who could speak au-thoritatively not only for the employees but for the Union astheir bargaining representative.Moreover,there is good reason to doubt Robertson's claimthat he told Baker that the installers were not to report forwork until the following Wednesday,or, in other words, thatthey were laid off for July 20 and 21.10 The fact is that on themorningof July 20Robertson laid off the seven installerswithout specifying any date for their return,and, signifi-cantly,directed them to turn in Company tools and yard keysin their possession.Itmay be,as Robertson claims, that thesurrender of the keys was required because Superlite intendedto change the locks on the premises(although it does notappear that this had to be done prior to Wednesday), but thedemand for the tools does not quite jibe with Robertson'sclaim that he planned a resumptionof work bythe seven menon July 22,for no greater reason appears for the surrender ofthe tools during a 2-day layoff period than for 2-day weekendperiods when the men customarily retained the tools assignedto themNor does Robertson plausibly explain why, in his conversa-tion with Baker, he specified Wednesday as the day for re-sumption of work.According to Robertson,he did so becausehe "expected to have enough work for them maybe," but itis apparent from Robertson's testimony that he had no meansof knowing on Friday what work would be available fromSuperlite on the following Wednesday.According to him, hedecided on the 2-day layoff after notification by Superlite,about 1 or 1:30 p.m. on Friday,of cancellation of some orderspreviously scheduled for performance on the following Mon-day or Tuesday. He testified that shortly after receipt of thecancellation information he proceeded to another Phoenixlocation of Superlite for a discussion of work prospects withits sales manager who,according to Robertson, said that hecould"just see two days ahead"for work requirements; andthat he did not return to the Company's premises until about4:45 p in. If Robertson is telling the truth about his conversa-tion with the sales manager, it is evident that the latter couldnot, or did not, say on Friday what work would be requiredbeyong the next "two days" or, in other words, on the follow-ingWednesday; and clearly, too, what the sales managerallegedly told Robertson provides no rational basis for Ro-bertson's alleged expectation that there would be "enoughwork for them[on Wednesday]maybe". In fact,Robertsonadmittedly "didn't know how much [work] because I didn'thave Wednesday's work".The absence of any plausible explanation for the allegedspecification of Wednesday as the day for resumption ofwork, and the objective fact that no layoff period was spe-cified when the men were laid off,militate against acceptanceof Robertson's claim that he told Baker that the men were toreport for work next on Wednesday.Furthermore,as regards Robertson's credibility in general,it appeared to me at a number of points that he was loose withthe facts,if nothing worse. For example,in a context ofexplainingwhy heretained an employee named Sparkes whilelaying off the seven window and door installers, Robertson,having said that Sparkes "was a trainee on windows anddoors" (meaning, plainly, a trainee in window and door in-stallation] shifted to a claim that Sparkes was "learning theproper way to load a truck" and was "a trainee" in that work.There is convincing evidence, to be described later, thatSparkes was engaged,in the main,in installation work over10Idisagree with a position in the Respondent's brief that the issuewhether Robertson informed Baker of the 2-day layoff is the"most crucialelement of this case"Whether or not Robertson did so,the issue whetherthe layoffs put into effect by Robertson on July 20 were discriminatory stillremains ROBERTSONGLASS AND GLAZING CONTRACTOR501a period of months after the layoffs. Another example ofRobertson's loose treatment of facts may be found in tes-timony he gave regarding a certified mail receipt for deliveryof a letter (Resp. Exh. 16) offering Arlis Guinn reinstatement.Asked whether the signature "Arlis Guinn" on the receiptwas that of Guinn, Robertson testified, "As far as I know, itis, yes. Looks like it," although the receipt on its face showsthat the name "Arlis Guinn" was put there by Guinn's pur-ported "agent", who signed the name "Sarah Guinn" beneaththe name "Arlis Guinn".I am, insum, unable to accept Robertson's version of histelephone conversations with Brewer and Baker, and instead,crediting the testimony of Brewer, Baker, and Arthur, I findthat Robertson proposed in his conversation with Brewer toread a list of names and asked Brewer "to say yes or no" asto the presence of each individual named; that Brewer de-clined; that Robertson then spoke to Baker and asked him forthe names of those present; and thatBaker,with the consentof Sylvester as spokesman for the employees there, gave Rob-ertson thenamesof the installers at the meetingC. The LayoffsOn the morning of July 20, as six of the seven installers whohad been at the union meeting on Friday, all except Eastham,arrived at the Company's yard gate to report for work, theelder Robertson told them in substance that they were laid offfor lack of work and were not being discharged but would berecalled when work picked up, and he directed them to turnin Company tools and keys to the premises." They compliedand then proceeded to a neighboring coffee shop.Eastham arrived in the vicinity 5 or 10 minutes late forwork but did not enter the Company's premises, joining thosein the coffee shop when he noticed their cars nearby andlearned that they were in the restaurant. He asked what hadhappened, and Sylvester told him that "we've all been laidoff."Although Eastham was not physically present at the timeof the layoff, there is no dispute that he was included in it.The Respondent in effect admits in its answer that he wasthus included, and it is evident that Robertson intended thathis layoff remarks should apply to Eastham, for he testifiedthat "all the seven men" arrived at the premises together thatmorning, and that he addressed his remarks to them. Thecircumstance that he is mistaken about Eastham's presencedoes not alter the fact that he intended the layoff to apply toEastham. I find that it did.On or about November 6, during the pendency of thisproceeding, the Company, by letter bearing that date, madean offer of reinstatement to Scrignuoli, Eastham, Arthur, andGuinn, effective as of November 16, and, through Brown,orally offered to reinstate Sylvester as of November 9.'i Guinn" I do not credit Robertson's testimony that he asked the employees"what they were doing there," and whether Baker had told them "not tocome in on Wednesday", and that "somebody" (unidentified) answered"Yes " None of the otherwitnesseswho described the layoff episode, includ-ing Superintendent Brown, support this testimonyMoreover, for reasonspreviously stated, I do not credit Robertson's account of his conversationwith Baker Although varying in emphasis anddetails, there is substantialaccord among Brown, Scrignuoli, Brewer, Sylvester, Harper, and Arthur asto the layoff episode, and the relevant findings made reflect a composite ofmaterial features of their testimony" Sylvester broadly approximates the offer as made about 2 weeks beforeNovember 10, the date he received a letter from the Company referring tothe offer. The General Counsel treats the date of the letter as the date of thereinstatement offer I have inferred the approximate date of the offer, andthe proposed reinstatement date, from the contents of the letter I note, also,that I do not credit a claim by Brown that on July 22, following a discussionat the Union's office of the rate to pay the laid off installers for the workweekreturned to work on November 12, several days before hisproposed starting date. Sylvester, Eastham, Arthur, andScrignuoli have not returned, and the General Counsel con-cedes in his brief that each of these has "rejected" the offermade him. Putting aside, for later discussion, a claim by theRespondent that it made a reinstatement offer, through theUnion, to all seven installers, the Company has not madesuch an offer directly to either Harper or Brewer."D. Concluding FindingsThe major issue here is whether, as the General Counselclaims, the seven installers were laid off because they turnedto the Union for resolution of their grievances or whether theRespondent, as it contends, laid the men off solely because ofa reduced business volume.As support for the Respondent's position, the senior Rob-ertson gave testimony to the effect that as a result of strikesin the construction industry in the Phoenix area there was asubstantial falling off of orders from Superlite during a periodstarting in June and extending into August; that he consid-ered making a reduction in the force of installers in the latterpart of June but did not lay off the installers prior to July 20,although "two men were doing the work of one," because hewished to retain the installation staff; that in the "week ofJuly 17th work slowed down real slow"; that on that dateSuperlite cancelled some orders scheduled for performanceon the following Monday or Tuesday; and that the cancella-tions precipitated his decision on July 17 to lay the seven menoff for July 20 and 21.'°There is no doubt that the Company had a substantialfalling off in business from Superlite in July and August fromwhat it had been in earlier months. After grossing approxi-mately $32,000 in May, and about $28,000 in June, its grossrevenue in July fell to a little over $18,000 and in August toabout $15,000, rising to approximately $28,000 in September.As the Respondent's records reflect the employment of from9 to 11 men (including journeymen, apprentices, and Brownwho is listed as a journeyman) in window and door installa-tion work during almost all of June (Resp. Exhs. 27a-27c),one may fairly infer that the reduced business volume in Julyand August warranted a force reduction in those months,even though the Respondent does not explain why its recordscontain entries to the effect that it employed 5 installersthroughout both August and September (Resp. Exhs. 29a-cand 30a-d), although its gross revenue in September wasalmost double that of August (and substantially above theending July 21, while Brown and the seven men "walked outside together,"Sylvester told the superintendent "I am quitting anyway, and I amgoing totake Howard Harper with me " The Respondent does not spell out thepurpose of this testimony in its brief Perhaps it was offered as the basis fora claim that Sylvester quit on July 22 In any case, Sylvesterdenies makingthe remark and is supported by Harper and Arthur Brown's image of Syl-vester as saying he was quitting is not quite in harmony with the fact thatonly a few days later Sylvester filed the charge alleging the illegality of thelayoffsMoreover, the fact that Brown offered Sylvester reinstatement inNovember weighs in some measureagainstBrown's claim I credit Sylves-ter's denial" Apparently as evidence of an offer of reinstatement to Harper, theRespondent offered in evidence a letter addressed to him at one address andsent in an envelope bearing another The envelope, with the letter enclosed,was returned undelivered by the Post Office with a stamp "No such ad-dress " After this appeared, the Respondent withdrew its proffer of theenvelope and letter There is thus no evidence of the letter's contents, and,in any case, it was never delivered to Harper'°Although Robertson does not in so many words say that the ordercancellations precipitated his layoff decision, that is his evident implicationMoreover, the Respondent's brief takes that position, contending, for exam-ple (at p 16), that Robertson "decide[d] on the layoff on Friday afternoonwhen learning of the Superlite order pull back 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDmonthly average of about $24,000). But such an inference isnot decisive of the question whether the timing of the layoffs,and the choice of the seven,were motivated by a discrimina-tory purpose.On that issue,the record as a whole impels aconclusion that resort by the seven men to the Union tosecure the journeyman's scale and adjustment of other griev-ances they felt they had was at least a material factor in thelayoffs. Reasons that lead me to that result follow.It is an important fact that the senior Robertson laid off theseven men on the very next regular workday after the unionmeeting of July 17, during which he sought and acquiredinformation as to the identity of the employees in attendance.The timing of the layoffs in relation to the union meeting,particularly in view of his successful effort to identify theparticipating employees,is compelling evidence that a dis-criminatory purpose entered into the layoff decision,and, incontrast,Robertson's claim to the effect that business consid-erations were the sole reason is unconvincing.He does not explain what,if anything,led him during theintervening weekend to shift from his claimed 2-day layoffdecision on Friday to a layoff of indefinite duration on thefollowing Monday,and, in the light of what occurred duringthe union meeting on Friday evening,the absence of such anexplanation points to a lack of candor in the Respondent'sjustification of the layoffs.That view is fortified by the fact that although Robertsonclaims that he received the order cancellations about 1 or 1:30p.m. on the Friday in question,the employees were given nonotice before they left the premises about 4:30 p.m.,theirusual quitting time, that they were not to report on Monday,the next regular workday. Robertson's testimony to the effectthat he left the premises shortly after receipt of the cancella-tions for a business discussion with Superlite'smanager anddid not return until about 4:45 p.m. will hardly suffice as aconvincing explanation,for no reason appears why he couldnot have issued the requisite instruction for a 2-day layoffbefore his departure or telephoned them during his absence,to management personnel such as his wife,Katherine, who isan officer of the Company and looks after its time and payrollrecords, or Superintendent Brown, or to Skip Robertson,whose function it was to prepare and post the schedule ofwork and route assignments that day for the following Mon-day.Nor do I find a reliable explanation in testimony by Brownthat after the employees left for the day on Friday,at "aboutquarter to 5 or 5:30," he and the senior Robertson had adiscussion of the impending layoff and chose those to be laidoff, discussing the considerations that entered into the choice.Robertson's testimony runs in another direction,as the fol-lowing excerpt(with emphasis added)indicates:Q. (By Mr.Gruender) Directing your attention toaround July 17th or 16th of 1970,at that timehad youhad any conversations with anyone relative to a layoff ofyour employees?A. We had discussed it, that work was slowing down.Q When you say "we",who do you mean?A. Orville Brown.Q.Would you identify Mr. Brown?A. He's the Superintendent for Robertson Glass.Q. And approximately when had you discussed thiswith him?A. The1st ofJunewhen the work was slowing down.At a subsequent point, Robertson had another opportunityto corroborate Brown,yet fell short,as the following attests:Q. (By Mr.Gruender)With respect to events leadingup to your decision to lay off,why did you decide to layoff these people on July 17th?[Objection by counsel and related colloquy betweenTrial Examiner and counsel omitted.]Q. (By Mr. Gruender,continuing)Describe for us thelack of work, what was the problem?[Objection by counsel and related colloquy betweenTrial Examiner and counsel omitted.]The Witness: We had-Orville Brown, the superin-tendent at Robertson Glass, and myself, had discussedwhat to do, and who to lay off Thursday (sic) at Robert-son Glass.Trial Examiner: When was this?The Witness:The last part of June,and he felt thestrike wouldn't last long and we should hold out as manymen as we could, so as the work picked back up and thestrike was over with, we'd have the men to do the work.[Emphasis added.]At a later point, Robertson was, in substance, asked againwhy he decided on the layoff on July 17, and he replied that"there wasn't any work for anybody to do, and Ihadtalkedto my superintendent about trading times, swapping times,going off a day, another off a day, but we discussed these, andwe thought we would lose ... two journeymen glaziers" [Emphasis added.] Robertson does not specify whenthis discussion occurred, and, although his testimony describ-ing itfollows an account of his alleged conversation withSuperlite's sales manager and a reference to his return to theshop about 4.45 p.m. on July 17, one may fairly infer that heis still referring to a discussion with Brown in June in viewof his reference to the claimed conversation with Brown asone he hadhad,and of his prior testimonydescribing adiscussion with Brown in June (a discussion he says at onepoint took place early in that month, and, at another, towardthe end of the month). At the very least, Robertson's tes-timony on the subject of discussion of a layoff with Brownraises a large doubt that he had the conversation with Brownon July 17 that the latter describesMoreover, some testimony by Skip Robertson relating tothe schedule he posted on Friday for the Mondayinstallationwork jeopardizes the credibility of the elder Robertson'sclaim that the order cancellations precipitated his claimed2-day layoff decision. Such a schedule, as previously stated,is based on the work orders received from Superlite, usuallyabout noon of the given day, for performance on the followingday, and is used as a basis for the truckloading operations thatbegin in the late afternoon or evening. The work orders forMonday arrived from Superlite by noon on Friday. Skip tes-tified that these came to his attention at noon, and he wasprecise about the matter, stating that he knew the time "be-cause I looked at my watch". According to him, he made upthe schedule for the Monday workbefore12:30 p.m. onFriday and posted it at about 5:30 p.m., immediately prior tohis departure, with Brown, for the day. The contents of theschedule as posted, according to Skip, werethe sameas whenitwas prepared about noon. There is an apparent disparitybetween this testimony and the senior Robertson's claim thatorder cancellations were received from Superlite about 1 or1:30 p.m. on Friday, for it would seem that if the cancella-tions in fact came in, the schedule would have been appropri-atelymodified, and this is especially so as it was used as aloading guide for the Monday work. The Respondent doesnot explain the disparity, and the absence of an explanationoperates against acceptance of the senior Robertson's claimthat order cancellations on Friday afternoon were the precipi-tating cause of the layoff decision."" Sylvester, Harper, Arthur,Scrignuoli,and Brewer testifiedthat theysaw their respective names listed for assignment in the posted work schedulefor July 20 before they left for the day on July 17In refutation,Skip denies ROBERTSONGLASS AND GLAZING CONTRACTOR503The Respondent produced five work orders from Superlite,each reflecting an entry signifying that it was performed onMonday, July 20, and Skip Robertson testified that he hadcanvassed the Company's work order records for all of 1970,and the five were the only ones he could find that were per-formed on July 20. Accepting this evidence as I do, andgranting that there was less than enough work to go aroundon Monday, that hardly meets the point that the seven install-ers were laid off not for the one day, but for an indeterminateperiod, if not, indeed, discharged;` and that those thus laidoff were the very employees who had enlisted the aid of theUnion with problems they had, as Robertson was well awareby the time he finished his telephone conversation during theunion meeting on the preceding Friday evening."The timing of the layoffs, and the common identity of thosewho attended the meeting and those chosen for layoff, are ofthemselves compelling evidence of a discriminatory motive,but the existence of such a purpose is made even more visibleby the Respondent's explanation of its reasons for preferringothers for retention.According to Brown, as previously noted, he and the elderRobertson, in consultation, made the layoff and retentionselections about 5 p.m. on July 17. Robertson, also as previ-ously stated, does not support Brown's account of such aconversation, but, in any case, Brown claims that they de-cided to retain "the loaders" because of their "lower rate ofpay." He does not identify them but his reference appears tobe to Chad Kurtzman who is identified repeatedly in thepayroll records as a loader (for example, Resp. Exhs. 28a-28b),and, judging by Robertson's testimony, RichardHonaker (Hadacker in the record on occasion) and MikeSparkes (also Sparks at some points).Describing Honaker and Sparkes as "trainees", Robertsontestified that Honaker loaded trucks," and that Sparkes "wassuch a listing,statingthat he used "fictitious"namesbecause it was not hisprovince to make theassignments,that he discussed the schedule withBrown at "5 18 [p in ] approximately" on July 17, and that he posted theschedule about 5 30 p in (about an hour after theinstallersleft for the day)and then left the premises with Brown It does not plausibly appear why Skipwould resort to fictitiousassignmententries instead of omittingnames al-together until given the requisite information by Brown, and it is noteworthythat Brown does not support Skip, stating that he does not "remember [aschedule] being posted" on July 17 Moreover, Skip contradicted himself asto the source of his recollection of the episode,statingfirst that he had notseenthe time cards since July 22 or 23 (some 9 months before his tes-timony), but later conceding that he had looked at the cards "two weeks atthe most" before he testified The Respondent claims in its brief that whatthe five installers saw was the schedule posted the previous day, but thereis no evidence that that schedule was still posted as of quitting time on July17 In any case, I see no need to choose between the claims of the fiveinstallersand Skip's testimony to the contrary, since in either case myconclusion regarding the issue of discrimination is the same1BAgainst the background of Robertson's telephone conversations withBrewer andBaker on Friday, of his requirement, in the process of laying offthe men, that they turn in their tools and keys, and of the fact that theNovember offers of reinstatement followed the insuance of the complaint(on October 12), it may fairly be argued that it was Robertson's purpose todischarge the seven men rather than to lay them off temporarily The issues,however, require no determination whether the layoff action amounted toa discharge, for the end result is the same if an unlawful discriminatorypurpose was a causative factor in the action taken" A claim by Robertson that he also laid off two other employees, Rich-ard Honaker (called Hadacker by Robertson) and Mike Sparkes, on July 20is contrary to the Company's time records for both employees, which showthat both worked on July 20 and 21, and thereafter with fair regularity overa period of some 5 months, frequently working daily or weekly overtime1°Robertson does not make clear when it was that Honaker loaded trucksprior to the layoffs, at one point stating that Honaker loaded on July 17, andsubsequently intimating, at least, that that had been Honaker's customarywork Actually, his time card reflects no work on July 17 but shows that heworked on July 20, the day of the layoffsa trainee on windows and doors, and ... was also a me-chanic." This, however, underwent some change shortlythereafterwhen Robertson testified that Sparkes was a"trainee" in loading, "learning ... the proper way to load atruck." Not wholly in harmony with Brown's portrayal of adeliberate decision to retain "the loaders," Robertson testifiedthat in addition to the seven installers he also laid off Honakerand Sparkes on July 20. The purpose of this claim, which isdisproved by the Company's payroll records showing thatboth worked on that date and continued to work with sub-stantial regularity over a period of some 5 months thereafter,was, I am convinced, to obscure the important fact that thoselaid off were precisely those who had filed grievances with theUnion and had attended the meeting with its representativeson July 17.It is worth noting, too, that neither Brown nor Robertsonspells out, with any clarity at least, what work Honaker andSparkes did after the layoffs, and one would be led to believefrom Brown's reference to the retention of "the loaders" andRobertson's description of the functions of Honaker andSparkes that they were primarily engaged in loading workfollowing the layoffs. That was not the case, as is evident fromsome testimony by Mrs. Robertson and the time cards forHonaker and Sparkes for the period between the layoffs onJuly 20 and the workweek ending November 24 (the last weekfor which time cards are in evidence). Mrs. Robertson tes-tified that "the loaders work at night" (starting in midafter-noon, according to Skip Robertson), that "if they are workingdays, they are doing installation," and that time clock pun-ches prior to noon signify daytime work. The point of thematter is that the time cards in evidence for the period be-tween the layoffs and November 24 show no night work forSparkes and reflect work at night for Honaker on only a fewdays (July 20, 21, 22, 23, and 24); and in the light of Mrs.Robertson's testimony, it is evident that substantially all ofSparkes' working time after the layoffs was spent in installa-tion work, and, with the exception of a few days, the same istrue for Honaker. Significantly, too, as the Company's timecards attest, during the period, both employees worked asubstantial amount of either daily or weekly overtime (thatis, over 8 hours per day or 40 per week), for which they werepaid time and one-half.Weighed against the evidence pointing to a discriminatorymotive for the layoffs, the fact that Honaker and Sparkes werepaid at smaller hourly rates than each of the seven laid offdoes little for the Respondent's case. A majority of the seven,at $4 an hour, were paid not a great deal more than Honaker'srate of $3.50, and although it is true that one of the seven,Sylvester, had been paid at the journeyman's rate, andanother,Arthur, close to it, it is also true that both hadworked for the Company for about 3 years, and that Sylves-ter, as the senior Robertson admitted, was "a valuable em-ployee." I find it implausible that for a genuine economicreduction in force in its window and door installation work-practically the whole substance of its business-the Re-spondent would retain for that work two "trainees,"" one ofthem, at least, according to Robertson, hired and employedto train as a loader, in preference to seven men of varyingdegrees of experience in installation work, including an ad-mittedly "valuable" employee such as Sylvester, and that itwas mere economic coincidence that the seven chosen forlayoff were precisely those who had turned to the Union foraid in seeking a resolution of their grievances." Both Honaker and Sparkes are listed, for the first time,as "on trial"in an occupationalclassification column in the payroll records for the weekending July 21 (see Resp Exh 28c) The Respondent offered noexplanationfor the entry 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is noteworthy,too, that Odie and Arthur Skaggs, bothemployed at the highest wage rate paid by the Company,worked overtime in a considerable number of weeks duringthe period of some 5 months between the layoff of the sevenmen and the November reinstatement offers, and that theRespondent's explanation of its retention preference for theSkaggses bears earmarks of unreliability,granting that asjourneymen glaziers they possessed qualifications beyondthose of even so valued an employee as Sylvester,who hadreceived the same wage rate although not a journeymanAs in the case of Honaker and Sparkes,Brown says thathe and Robertson discussed and decided upon the retentionof the Skaggses after quitting time on July 17, but,as previ-ously pointed out, Robertson does not support the claim thatsuch a conversation occurred.Moreover,Brown and Robert-son are in some measure at odds as to the reasons for notincluding either Odie or Arthur Skaggs in the force reduc-tion.According to Brown,they were retained because they"are old men[sic] had been in the Union a long time and theycan perform any work on custom houses or store fronts oranything that we might have,particularly custom houses."But Robertson says nothing about their seniority,whether inage or job tenure, or their union membership as factors intheir retention,stating, on the contrary,that in decidingwhether to retain a man he is not governed by seniority butmakes his determination on the basis of the quality and quan-tity of an employee'swork.According to him,he retainedOdie and Arthur Skaggs "because they are all-around gla-ziers and the seven[laid off] are not"This professed reason is, to be sure, in the vein of Brown'sto the effect that the Skaggses"can perform any work oncustom houses or store fronts," but the stress put on suchcapability has an aura of puffing.Substantially all ("about 99percent")of the Company's business consists of "residential"window and door installation,and, as Robertson admits, theCompany has not had a "commercial"or "nonresidential"job for"quite a few years"(7 years, he estimated at onepoint).That being the case, it is quite unlikely that Brown orRobertson gave any thought to the capability of the Skaggseswith regard to "store fronts." As for"custom" jobs (such asthose, according to Brown,that require special metal fittings)Brown generalized that two construction firms, one of themidentified as "RPR Construction"had built "some customhouses," but there is no indication when"custom"windowand door installation work was performed on thses projects,nor is it even clear that it was the Company that did it Infact,whatever there is of concrete evidence of work by theCompany on a project of either construction firm points in anopposite direction,consisting of testimony by Brown himselfthat as of July 16,the Company had in prospect the installa-tion work on 19 or 20 homes under construction by RPR, andthat the installers who worked at the project on that date wereHarper, Guinn,Arthur,Brewer, and another who Brownthinks was Eastham Actually, there is no evidence that theCompany had any "custom" jobs in prospect at the time ofthe layoffs or at any time thereafter, except a claim by Brownand Robertson that it performed "custom"work on week-ends on a house belonging to a man named Sipes, who isSuperlite's presidentHowever,the evidence bearing on the Sipes project doeslittle for the Respondent's disclaimer of any discriminatoryaim in the layoffs According to Robertson's testimony, thework was begun at least by Saturday,July 18, and he statedthat it was performed only on Weekends over a period of amonth and a half, and he offered none of the work to any ofthe seven laid off employees because "they could not do it."I am unable to accord any weight to this self-serving generali-zation and a similar one by Brown because, beyond blanketdescriptives that the project was "custom work,"there is noconcrete demonstration of any special factors that made itsuch or placed it beyond the capacity of a valued employeesuch as Sylvester or, for that matter,any of the other six whowere laid off.In that regard,it is of some moment thatSparkes, as Robertson testified,worked at the Sipes project,and that the record does not plausibly explain why one oranother of the seven,especially a trainee or apprentice suchas Scrignuoli or Eastham,"could not do"the work thatSparkes did, whether making deliveries to the job,as Brownclaims, or performing other work there.It is evident,too, thatas of the time of the layoffs there was no imminent need forany work on the Sipes house,whether"custom"or otherwise,for the time records of the Skaggses following the July 20layoffs show no weekend work by either until Saturday, Au-gust 1,when both worked.In fact,the records show that theyworked but 2 weekend days, August 1 and 8, during a periodof a month and a half following some work by Arthur Skaggson Saturday,July 18(at the Sipes house,according to Robert-son)."The sum of the matter is that in the face of the evidencepointing to an unlawful discriminatory motive in the timingof the layoffs and the choice of the seven men laid off, thereasons given for the retention preference accorded Odie andArthur Skaggs over the seven are so weighted with puffedclaims and other earmarkks of unreliability as to preclude afinding that the preference given the Skaggses was in no wayattributable to the fact that they were not among those whohad turned to the Union for help with their grievances.On the whole record,I find,for the reasons stated,that theprecipitating cause of the layoffs was the action of the sevenmen in seeking the aid of the Union for a resolution of griev-ances they felt they had;" and that by laying off each, theCompany violated Section 8(a)(3) of the Act and interferedwith,restrained and coerced employees in the exercise ofnghts guaranteed them by Section 7 of the Act, thereby vi-olating Section 8(a)(1) of the Act.22Itmay be that at some point after the union meeting of July17 the Respondent would have had an economic force reduc-tion,including one, or some, or perhaps all, of the seven who" ° The timecards for both Odle and Arthur Skaggs reflect no Saturdaywork after August 8 until September 18, but that date, and a number ofsubsequent Saturdays on which they worked, as reflected in their time cards,are well beyond the period of a month and a half over which, according toRobertson,the Sipes work was performed As the job was in progresss byJuly 18 and took a month and a half to complete,according to Robertson'stestimony,there is no warrant for a finding that Saturday work by eitherOdle or Arthur Skaggs during the second half of September and in Octoberwas on the Sipes houses" Contrary to the Respondent,Ifind no operative weight in the fact thatvarious of the laid off employees made statements in their applications tothe Arizona Employment Security Commission for unemployment compen-sation that they were unemployed because of "lack of work" or words to thateffect That was what Robertson, in substance,told them in laying them off,and it would be only natural that they should repeat that reason in applyingfor unemployment compensation The record as a whole,and not theirconclusion or their repetition of what Robertson told them, is the properbasis for evaluating Robertson'smotive" The record contains somewhat extensive testimony bearing on thebackground and content of a telephone conversation between the elderRobertson and Eastham'swife about an hour after Robertson spoke toBrewer and Baker during the union meeting on July 17 According to MrsEastham, Robertson,among other things, told her that Eastham had "be-trayed" him by going to the Union,and that that"is costing Danny [East-ham] his job " Robertson denies making the quoted remarks and gives aversion of the conversation differing at a substantial number of points fromthat of Mrs Eastham I see no need to pass upon the evidentiary conflictnor go into the background and other details of either version,for whicheveraccount be credited,Ireach the same result regarding the legality of thelayoffs ROBERTSONGLASS AND GLAZING CONTRACTOR505had filed grievances with the Union, but thetimingand scopeof the layoffsare sointerlocked with an unlawful discrimina-tory motive as to precludea determinationon this recordwhich employees, but for thediscrimination,would haveworked, and to what extent, on and after July 20, in windowand doorinstallationprojects. To paraphrase Judge LearnedHand, it rests with the Respondent "to disentanglethe conse-quences for whichit [is]chargeable from those from whichit [is]immune,"" and, in order to effectuate the policies of theAct, such disentanglement now requires an order that in-cludes provisions, as set forth in the remedy recommendedbelow, that the Respondent make each discriminatee wholefor hiswage losses,together with appropriate interest, be-tween the date of the layoffs and a proper offer of reinstate-ment to such discriminatee.As previously stated, Sylvester, Eastham, Arthur, Scrig-nuoli,and Guinn received reinstatment offers in November,all these, except Guinn who returned to work on November12, have, as the General Counsel concedes, rejected the offers.The General Counsel in his brief admits the sufficiency of thefive offers of reinstatement, and thisimpliesa correlativeclaim by him that the backpay periods for Sylvester, East-ham, Arthur, and Scrignuoli were tolled by the effective datesof reinstatement offered them in November, and for Quinn bythe date he retuned to work, and that the Respondent shouldbe required to offer reinstatement to Harper and Brewer.The Respondent, however, notwithstanding the Novemberoffers,maintainsthat a priorreinstatementoffer was made toall seven laid off employees through the Union and rejectedby them. The principalbasisfor this claim is testimony byArthur that all seven attendeda meetingof the Union's Ex-ecutive Board, where the Union's president "said that BrodyeRobertson had givenus anoffer for all seven of us to comeback to work." Arthur could not remember when the meetingoccurred,stating, too, that he could not recall "the exact offer..because it was all hashed up," although he subsequentlytestified that the offer expressed by the Union's president wasthat "the seven individuals would be reinstated with twoweeks back pay" (consisting, as Arthur explained, of thedifference for a 2-week period between thewagesreceived andwhat would have been paid at the journeyman's rate of $5 -49).According to Arthur "all seven agreed [at themeeting,apparently] not to take the offer."The difficulty with the Respondent's thesis is that Arthur'stestimony quoting the Union's president purportedly quotingRobertson is hearsay, and that the record not only fails toestablish that an operative reinstatement offer was, in fact,madeto the Union but warrants a contrary conclusion.The subjectcameup twice in Robertson's testimony butyielded no evidence of an offer. On the first occasion, he wasasked on his direct examination whether he had had "anopportunity to discuss the basis [sic] or to make a proposal"to the Union "concerning the terms" on which the seven menwould return to work, and he replied that he had had sucha discussion with Baker about July 30, but then, asked whathe proposed, Robertson testified, "I asked what I can doabout a scale for these men and I was told that I couldn't doanything but pay the men the scale " Subsequently, again onhis directexamination,Robertson was asked whether he hadever discussed reemployment of the seven men with a repre-sentative of the Union, and he replied that he had done sowith Baker in August, but when asked "what did you say tohim and what did he say to you," the whole of Robertson'sreply was, "He [Baker] told me again I have to pay the scale".11NLRB vRemington Rand,Inc,94 F 2d 862, 872 (CA 2)Brown, contrary to a claim by the Respondent in its brief,also fails to spell out a reinstatement offer to the Union. Thesum of that testimony is that about the end of September, ina telephone conversation with Green, he told Green "thatwork looked like it was going to pick up, and we would liketo have these men back"; and that Green replied that he knewthe whereabouts only of Harper and Arthur, that they had"signed the book" (in other words, had registered at theunion's hiring hall), but that "he would try to get in touchwith them" (whether with all seven or the two registrantsdoes not appear).Putting aside the question-unnecesary to decide here-whether Green (or the Union, for that matter) had a sufficientagency status to receive an offer of reinstatment on behalf ofthe discnminatees,24 what Brown said amounted at best to aprediction that "workwas going to pick up," harnessedto an expressed wish "to have the men back" when thatoccurred. This hardly constitutes a definite offer of reinstate-ment, and one may add to that that the terms in which Brownexpressed himself to Green differ materially from the termsin which Arthur quotes the Union's president. That being thecase, one can only speculate whether Arthur is quoting himaccurately, or, if he is, what prompted the organization'spresident to say anything to the effect that the Company hadoffered to reinstate the seven men with some backpay Thecontrolling fact is that the record does not establish that asufficient reinstatement offer was, in fact, made to the Union.I find that offers of reinstatement were made to Scrignuoli,Eastham, Arthur, and Guinn effective November 16, and toSylvester effective November 9; that no offer of reinstatementwas made to any of the discriminatees prior to those made inNovember, previously described; that Sylvester, Eastham,Arthur, and Scrignuoli rejected the respective offers madethem; that the backpay periods for Scrignuolf, Eastham, andArthur should be tolled as of November 16, for Sylvester asof November 9, and for Guinn as of November 12, the datehe returned to work; and that no offer of reinstatement hasbeen made to Harper and Brewer 25Finally, I find that the Company interfered with the exer-cise by its employees of Section 7 rights, thereby violatingSection 8(a)(1) of the Act, as a result of (1) Browns's queriesof Harper on July 16 whether the Union's representatives had''Inote, in passing,that the hiring hall provisions in the collective-bargaining contract, to which the Respondent alludes in itsbrief,do not alterits obligation to terminate the discrimination against the seven men with asuitable offer of reinstatement to each" The reinstatement offer to Sylvester,and its rejection,render moot aclaim by the Respondent that he should be denied reinstatement because ofmisconduct No claim is made that he should be denied backpay, but anexpression of my view of the matter is appropriate The Respondent pre-sented evidence to the effectthat shortlyafter the layoffs, Sylvester voicedthreats to the Robertsons that he would cause them "trouble"unless he werepaid accrued wages duehim Conceivably,what Sylvester meant, in thecontext of circumstances, was that he would sue for the money or file acharge concerning the layoffs with the Board,as he did afew days later Theevidence of the remarks in question will not support a finding that he wasresponsible for damage to "a couple of generators" and some"broken glass"that Brown says he saw on some unspecified occasion afterthe layoffs Thereis,however,no dispute thaton July 22,on an occasionwhenBaker andRobertson and others met to discuss wage problems relating to the seveninstallers,and the latter were on theCompany'spremises, Sylvester, asGuinn testified,"twisted(a tank gasket)a couple of times andbroke it "(This may be "a damaged valve on our gas machine"that Brown says hesaw after the meeting If that is not the case,there is no evidence thatSylvesterdamaged the valve)Without condoning suchconduct,itwouldnot effectuate the policiesof the Act to deny Sylvesterbackpay because ofit, since to withhold the remedy would enable the Respondent to profit fromitsmisconduct in discriminatorily laying off SylvesterThis,of course, doesnot preclude the Respondentfrominvokingany remedyitmay have at lawfor the damage to the gasket caused bySylvester 506DECISIONSOF NATIONAL LABOR RELATIONS BOARDbeen to the project where Harper was then working, whetherhe had spoken to them, and whether they had asked if he wasreceiving the journeyman's scale; (2) Brown's interrogation ofBrewer on the same date as to what Baker and Green had"wanted" at the project, and whether he knew who had beento the Union; and (3) the elder Robertson's proposal toBrewer, by telephone, during the union meeting of July 17,that he read a list of names to Brewer, and that the latter "sayyes or no whether they [meaning employees, plainly] werethere."26IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and uponthe entire record in this proceeding, I make the followingconclusions of law:1.The Company is, and has been at all materialtimes, anemployer within the meaning of Section 2(2) of the Act.2. The Union is, and has been at all material times, a labororganization within themeaningof Section 2(5) of the Act.3.By discriminatorily laying off seven employees, as foundabove, the Company has engaged, and isengaging, in unfairlabor practices within themeaningof Section 8(a)(3) of theAct.4. By interfering with, restraining, and coercing employeesin the exercise of rights guaranteed them by Section 7 of theAct, as found above, the Company has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within themeaningof Sections2(6) and 2(7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices violative of Section8(a)(1) and(3) of the Act,I shall recommend below that it cease and desist from itsunfair labor practices and take certain affirmative actionsdesignedto effectuate the policies of the Act. In view of thenaure and extent of the unfair labor practices committed, andin order to make effective the interdependent guarantees ofSection 7 of the Act, I shall recommend an order below whichwill in effect require the Respondent to refrain in the futurefrom abridging any of the rights guaranteed employees by thesaid Section 7.$7Having found that the Company discriminatorily laid offHoward Harper, Daniel H. Eastham, Robert D. Arthur, Del-bert K. Sylvester, Van B. Brewer, H. Allen Scrignuoli, andArlisM. Guinn on July 20, 1970, in violation of Section" As it would neither increase nor diminish the remedy in this proceed-ing, I dispense with a determination whether any of the interrogation ofBrewer by Skip Robertson on July 16, as found above, is imputable to theCompany or violated the Act" " a discriminatory discharge of an employee because of his unionaffiliation goes to the very heart of the Act" N.L.R.B. v Entwistle Manufac-turing Co,120 F 2d 532, 536 (C A. 4) See, also,May Department Storesv.NL.R.B,326 U S 376,Bethlehem Steel Company v N.L R B,120 F 2d641 (C.A D C)8(a)(1) and (3) of the Act, reinstated Guinn on November 12,1970, offered Sylvesterreinstatementeffective November 9,1970, and Scrignuoli, Eastham and Arthur reinstatementeffective November 16, 1970, and has not offeredreinstate-ment to Harper and Brewer, I shall recommend below thatthe Company offer Harper and Brewerimmediateand fullreinstatement to their respective former jobs or, if such jobsno longer exist, to substantially equivalent positions, withoutprejudice to their respective seniority and other rights andprivileges; that the Company make Harper and Brewer wholefor any losses of pay they respectively have suffered, by reasonof the discrimination against them between the date of theirlayoff and the respective dates on which they are offeredreinstatement, as aforesaid, together with interest thereon asprovided below; that Guinn be made whole for any loss of payhe suffered by reason of the discrimination against him be-tween the date of his layoff and the date of his reinstatement,together with such interest as provided below; that Sylvesterhe made whole for any loss of pay he suffered by reason ofthe discrimination against him between the date of his layoffand November 9, 1970, together with interest as providedbelow; that Scrignuoli, Eastham, and Arthur be made wholefor any losses of pay they respectively suffered by reason ofthe discrimination against them between the date of theirlayoff and November 16, 1970, together with interest as pro-vided below; and that the loss of pay for each of the sevenemployees discriminatorily laid off, as found above, be com-puted in accordance with the formula and method prescribedby the Board inF W. Woolworth Company,90 NLRB 289,and include interest at the rate of six percentper annum, asprovided inIsis Plumbing and Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact and conclu-sions of law and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:28ORDERRobertson Glass and Glazing Contractor, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership of any of its employees inGlaziers & Glassworkers Union, AFL-CIO, Local No. 1610,on any other labor organization, by laying off or dischargingany employee, or in any othermanner discriminating againstany employee with respect to such employee's hire, tenure ofemployment, or any term or condition of employment.(b) By discharging or laying off any employee, interrogat-ing any employee concerning his interest or participation inany activity by or with any labor organization or any activityof such organization in representing him, or in any othermanner interfering with or restraining or coercing any em-ployee in the exercise of rights guaranteed by Section 7 of theAct.2. Take the following affirmative action, which, I find, willeffectuate the policies of the Act:(a) Offer Van B. Brewer and Howard Harper immediateand full reinstatement to their respective former jobs, or ifthose no longer exist to substantially equivalent positions,without prejudice to their respective seniority and otherrights and privileges, and make each of them, and Delbert K.Sylvester, Daniel H. Eastham, Robert D. Arthur, H. Allen" In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations and recommended order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the said Board and become its findings, conclusions and order,and all objections thereto shall be deemed waived for all purposes ROBERTSON GLASS AND GLAZING CONTRACTOR507Scrignuoli, and Arlis M. Guinn whole as provided in sectionVI, above, entitled "The Remedy".(b) Preserve until compliance with any order for backpaymade by the National Labor Relations Board in this proceed-ing is effectuated, and make available to the said Board andits agents, for examination and copying, all payroll records,social security records, time cards, and any other records thatare relevant to a determination of the amount of backpay due.(c) Post in conspicuous places at the Company's place ofbusiness in Phoenix, Arizona, including all places therewhere notices to employees are customarily posted, copies ofthe notice attached hereto and marked "Appendix." Copiesof the said notice, to be furnished by the Regional Directorfor Region 28 of the National Labor Relations Board, shall,after being duly signed by an authorized representative of theCompany, be posted by it immediately upon receipt thereofand maintained by it for 60 consecutive days thereafter insuch conspicuous places. Reasonable steps shall be taken bythe said Company to insure that said notice is not covered,altered, or defaced by any other material."(d) Notify the said Regional Director, in writing, within 20days from the date of receipt of a copy of this decision whatsteps the Respondent has taken to comply therewith.70It is also recommended the complaint be dismissed to theextent that it alleges that the Company engaged in any unfairlabor practices not expressly found above.1' In the event that theBoard'sorder is enforced by a judgment of theUnited States Court of Appeals, the wordsin the notice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD"'0In the event that this recommended order is adopted by the Board afterexceptions have been filed, Section 2(d) thereof shall be modified to read."Notify theRegionalDirector for Region 28, in writing, within 20 days fromthe date of this order, what steps the Respondent has taken to complyherewith"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the National LaborRelations Board had found that we have violated the Na-tional Labor Relations Act, and had ordered us to post thisnotice.The Act gives the employees the following rights:To engage in self-organization;To form, join, or assist any union;To bargain collectively through representatives oftheir own choosing;To engage in activities together for the purpose ofcollectivebargainingor other mutual aid or protec-tion;To refrain from the exercise of any such activities.WE WILL NOT discharge, lay off, or otherwise dis-criminate against any employee because such employeeexercised any of such rights.WE WILL NOT, by laying off or discharging any em-ployee, interrogating any employee about his interest orparticipation in any acitivity in or with any union orabout any activity of a union in representing him, or inany othermanner,interferewith, restrain, or coerceemployees in the exercise of any of the said rights giventhem by the National Labor Relations Act.The National Labor Relations Board has found thatwe discriminatedagainstHoward Harper, Daniel H.Eastham, Robert D. Arthur, Delbert K. Sylvester, VanB. Brewer, H. Allen Scrignuoli, and Arlis M. Guinn bylaying them off, and that we have reinstated Arlis M.Guinn and have offered reinstatement to Delbert K.Sylvester, Daniel H. Eastham, Robert D. Arthur, and H.Allen Scrignuoli, but have not made an offer to Van B.Brewer and Howard Harper; and has ordered us to offerimmediate reinstatement to Van B. Brewer and HowardHarper and to reimburse each of them and Delbert K.Sylvester,Daniel H. Eastham, Robert D. Arthur, H.Allen Scrignuoli, and Arlis M. Guinn for the losses ofpay that they respectively may have suffered because ofsuch discrimination together with interest as provided inthe Board's order.WE WILL comply with the Board's order.ROBERTSON GLASS ANDGLAZING CONTRACTOR,INC.(Employer)DatedBy(Representative)(Title)WE WILL notify immediately Van B. Brewer and HowardHarper, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, upon applica-tion after discharge from the Armed Forces, in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act.This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material. Any questions concerning thisnotice or compliance with its provisions may be directed tothe Board's Office. 7011 Federal Building & US Courthouse,500 Gold Ave SW, Albuquerque, New Mexico 87101, Tele-phone 843-2555.